DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	As per independent claim 1, the art of the record fails to teach nor would it have been obvious that the combination of the prior art teach these limitations in combination with all of the other limitations of the claim of: 
 	receiving, by a first network node, a message, wherein the message comprises an identifier of the first network node, an identifier of a second network node, an identifier of a third network node, first resource information, and second resource information; the first resource information is used to indicate a network resource that needs to be scheduled between the first network node and the second network node; and the second resource information is used to indicate a network resource that needs to be scheduled between the second network node and the third network node;  sending, by the first network node, the message to the second network node, to trigger the second network node to perform network resource scheduling with the third network node based on the second resource information.
 	Claims 2-8, 17 are dependent on claim 1 above and are allowable. 
	As per independent claim 9, the art of the record fails to teach nor would it have been obvious that the combination of the prior art teach these limitations in combination with all of the other limitations of the claim of:
 	wherein the message comprises an identifier of the first network node, an identifier of a second network node, an identifier of a third network node, first resource information, and second resource information; the first resource information is used to indicate a network resource that needs to be scheduled between the first network node and the second network node; and the second resource information is used to indicate a network resource that needs to be scheduled between the second network node and the third network node;
 	send the message to the second network node, to trigger the second network node to perform network resource scheduling with the third network node based on the second resource information.
	Claims 9-16 are dependent on claim 9 above and are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467